Westbrook, J. —
I have no doubt of the soundness of the law stated by defendant’s counsel, but I think it has no appliication to this case.
The notes were accepted by reason of false statements made *377by defendant, and plaintiff could repudiate the settlement for fraud. The notes must be surrendered, and such surrender must be a condition of upholding the order of arrest. The notes must be filed with the clerk to await the final order of the court in this action. If this is complied with the motion is denied.
Ho costs on motion as no tender of notes was made before suit.